UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001–33006 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 200 East Randolph Street, 24th Floor Chicago, Illinois60601-6436 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) (312) 565-6868 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer ¨ Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b–2 of the Act). YesoNox The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of November 1, 2012: 93,110,500 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 32 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 35 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 36 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 37 Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except for share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents, including restricted cash of $745 and $707 at September 30, 2012 and December 31, 2011, respectively $ $ Accounts receivable, net of reserves of $5,367 and $4,080 at September 30, 2012 and December 31, 2011, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $12,960 and $9,283 at September 30, 2012 and December 31, 2011, respectively Other intangible assets, net of accumulated amortization of $22,543 and $14,907 at September 30, 2012 and December 31, 2011, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Interest payable Accrued wages Restructuring accrual Other current liabilities Deferred revenue Total current liabilities Notes payable, net of unamortized discount Deferred income taxes Deferred revenue Income taxes payable Other liabilities Total liabilities Shareholders' equity: Common stock, $0.01 par value: 150,000,000 shares authorized: 93,026,686 shares and 90,939,053 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Common stock subscribed, 145,769 shares and 195,116 shares at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Merge shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Net sales: Software and other $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation and amortization Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses ) Restructuring and other expenses Depreciation, amortization and impairment Total operating costs and expenses Operating income Other income (expense): Interest expense ) Interest income 75 Other, net 38 ) ) Total other expense ) Loss before income taxes ) Income tax expense (benefit) ) Net loss ) Less:noncontrolling interest's share ) Net loss attributable to Merge ) Less:preferred stock dividends - - - Net loss attributable to common shareholders of Merge $ ) $ ) $ ) $ ) Net loss per share attributable to common shareholders of Merge - basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Net loss per share attributable to common shareholders of Merge - diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Translation adjustment ) 15 36 Unrealized gain (loss) on marketable security, net of taxes ) ) 67 Comprehensive loss ) Less:noncontrolling interest's share ) Comprehensive loss attributable to Merge $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 3 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, amortization and impairment Share-based compensation Change in contingent consideration for acquisitions Amortization of notes payable issuance costs & discount Provision for doubtful accounts receivable and allowances, net of recoveries Deferred income taxes Unrealized gain on equity security ) - Realized gain on sale of equity security - ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Inventory Prepaid expenses ) ) Accounts payable ) ) Accrued wages ) Restructuring accrual ) ) Deferred revenue ) ) Accrued interest and other liabilities Other ) ) Net cash provided by operating activities Cash flows from investing activities: Cash paid for acquisitions, net of cash acquired ) ) Purchases of property, equipment, and leasehold improvements ) ) Change in restricted cash ) Distribution from investment in equity security - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of term notes - Note and stock issuance costs paid - ) Proceeds from exercise of stock options and employee stock purchase plan Principal payments on notes payable ) ) Principal payments on capital leases ) (5
